United States Securities and Exchange Commission Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 1-12709 Tompkins Financial Corporation (Exact name of registrant as specified in its charter) New York 16-1482357 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) The Commons, P.O. Box 460, Ithaca, NY (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (607) 273-3210 Former name, former address, former fiscal year, if changed since last report: NA Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer o Accelerated Filer x Non-Accelerated Filer o (Do not check if a smaller reporting company) Smaller Reporting Company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.) Yes o No x. Indicate the number of shares of the Registrant’s Common Stock outstanding as of the latest practicable date: Class Outstanding as of April 30, 2012 Common Stock, $0.10 par value 12,215,898 shares TOMPKINS FINANCIAL CORPORATION FORM 10-Q INDEX PART I -FINANCIAL INFORMATION PAGE Item 1 - Financial Statements (Unaudited) Condensed Consolidated Statements of Condition as of March 31, 2012 and December 31, 2011 3 Condensed Consolidated Statements of Income for the three months ended March 31, 2012 and 2011 4 Consolidated Statements of Comprehensive Income for the three months ended March 31, 2012 and 2011 5 Condensed Consolidated Statements of Cash Flows for the three months ended March 31, 2012 and 2011 6 Condensed Consolidated Statements of Changes in Shareholders’ Equity for the three months ended March 31, 2012 and 2011 7 Notes to Unaudited Condensed Consolidated Financial Statements 8-27 Item 2 - Management’s Discussion and Analysis of Financial Condition and Results of Operations 27-44 Item 3 - Quantitative and Qualitative Disclosures About Market Risk 44 Item 4 - Controls and Procedures 45 PART II - OTHER INFORMATION Item 1 – Legal Proceedings 46 Item 1A – Risk Factors 46 Item 2 – Unregistered Sales of Equity Securities and Use of Proceeds 46 Item 3 - Defaults Upon Senior Securities 47 Item 4 - Mine Safety Disclosures 47 Item 5 - Other Information 47 Item 6 - Exhibits 47 SIGNATURES 48 EXHIBIT INDEX 49 2 TOMPKINS FINANCIAL CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CONDITION (In thousands, except share and per share data) (Unaudited) As of As of ASSETS 03/31/2012 12/31/2011 Cash and noninterest bearing balances due from banks $ $ Interest bearing balances due from banks Money market funds 0 Cash and Cash Equivalents Trading securities, at fair value Available-for-sale securities, at fair value Held-to-maturity securities, fair value of $26,849 at March 31, 2012, and $27,255 at December 31, 2011 Loans and leases, net of unearned income and deferred costs and fees Less: Allowance for loan and lease losses Net Loans and Leases Federal Home Loan Bank stock and Federal Reserve Bank stock Bank premises and equipment, net Corporate owned life insurance Goodwill Other intangible assets, net Accrued interest and other assets Total Assets $ $ LIABILITIES Deposits: Interest bearing: Checking, savings and money market Time Noninterest bearing Total Deposits Federal funds purchased and securities sold under agreements to repurchase Other borrowings, including certain amounts at fair value of $12,005 at March 31, 2012 and $12,093 at December 31, 2011 Trust preferred debentures Other liabilities Total Liabilities $ $ EQUITY Tompkins Financial Corporation shareholders’ equity: Common Stock - par value $.10 per share: Authorized 25,000,000 shares; Issued: 11,233,280 at March 31, 2012; and 11,159,466 at December 31, 2011 Additional paid-in capital Retained earnings Accumulated other comprehensive loss ) ) Treasury stock, at cost – 93,433 shares at March 31, 2012, and 95,105 shares at December 31, 2011 ) ) Total Tompkins Financial Corporation Shareholders’ Equity Noncontrolling interests Total Equity $ $ Total Liabilities and Equity $ $ See notes to unaudited condensed consolidated financial statements 3 TOMPKINS FINANCIAL CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF INCOME Three Months Ended (In thousands, except per share data) (Unaudited) 03/31/2012 03/31/2011 INTEREST AND DIVIDEND INCOME Loans $ $ Due from banks 3 6 Federal funds sold 2 3 Trading securities Available-for-sale securities Held-to-maturity securities Federal Home Loan Bank stock and Federal Reserve Bank stock Total Interest and Dividend Income INTEREST EXPENSE Time certificates of deposits of $100,000 or more Other deposits Federal funds purchased and securities sold under agreements to repurchase Trust preferred debentures Other borrowings Total Interest Expense Net Interest Income Less: Provision for loan and lease losses Net Interest Income After Provision for Loan and Lease Losses NONINTEREST INCOME Investment services income Insurance commissions and fees Service charges on deposit accounts Card services income Mark-to-market loss on trading securities ) ) Mark-to-market gain on liabilities held at fair value 88 Other income Net gain on securities transactions 2 95 Total Noninterest Income NONINTEREST EXPENSES Salaries and wages Pension and other employee benefits Net occupancy expense of premises Furniture and fixture expense FDIC insurance Amortization of intangible assets Other operating expense Total Noninterest Expenses Income Before Income Tax Expense Income Tax Expense Net Income attributable to Noncontrolling Interests and Tompkins Financial Corporation Less: Net income attributable to noncontrolling interests 33 33 Net Income Attributable to Tompkins Financial Corporation $ $ Basic Earnings Per Share $ $ Diluted Earnings Per Share $ $ See notes to unaudited condensed consolidated financial statements. 4 CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME Three Months Ended (in thousands) 03/31/2012 03/31/2011 Net income attributable to noncontrolling interests and Tompkins Financial Corporation $ $ Other comprehensive income (loss), net of tax: Unrealized gain on available-for-sale securities: Net unrealized holding gain on available-for-sale securities arising duringthe period (net of tax of $(305) in 2012 and $708 in 2011). ) Reclassification adjustment for net realized gain on sale included in of available-for-sale securities (net of tax of $(1) in 2012 and $(38) in 2011). (1 ) ) Employee benefit plans: Net retirement plan gain (net of tax of $200 for 2012 and $183 for 2011). Other comprehensive (loss) income ) Subtotal comprehensive income attributable to noncontrolling interests and Tompkins Financial Corporation Less: Other comprehensive income attributable to noncontrolling interests ) ) Total comprehensive income attributable to Tompkins Financial Corporation $ $ See notes to unaudited condensed consolidated financial statements 5 CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) 03/31/2012 03/31/2011 OPERATING ACTIVITIES Net income attributable to Tompkins Financial Corporation $ $ Adjustments to reconcile net income to net cash provided by operating activities: Provision for loan and lease losses Depreciation and amortization of premises, equipment, and software Amortization of intangible assets Earnings from corporate owned life insurance ) ) Net amortization on securities Mark-to-market loss on trading securities 82 50 Mark-to-market gain on liabilities held at fair value ) ) Net gain on securities transactions (2 ) ) Net gain on sale of loans ) ) Proceeds from sale of loans Loans originated for sale ) ) Net gain on sale of bank premises and equipment (6
